Title: From Benjamin Franklin to Edmund Burke, 15 October 1781
From: Franklin, Benjamin
To: Burke, Edmund


Sir,
Passy, Oct. 15. 1781
I received but a few days ago your very friendly Letter of August last, on the Subject of General Burgoyne.
Since the foolish Part of Mankind will make Wars from time to time with each other, not having Sense enough otherwise to settle their Differences, it certainly becomes the wiser Part, who cannot prevent those Wars, to alleviate as much as possible the Calamities attending them. Mr Burke always stood high in my Esteem; his affectionate Concern for his Friend renders him still more amiable, and makes the honour he does me of admitting me of the Number, still more precious.
I do not think the Congress have any Wish to persecute General Burgoyne. I never heard, till I receiv’d your Letter, that they had recall’d him. If they have made such a Resolution, it must be, I suppose, a conditional one, to take place in case their Offer of exchanging him for Mr Laurens should not be accepted; a Resolution intended to inforce that Offer.
I have just received an authentic Copy of the Resolve containing that Offer, and authorising me to make it. As I have no Communication with your Ministers, I send it enclos’d to you. If you can find any means of negociating this Business, I am sure the restoring another worthy Man to his Family and Friends will be an Addition to your Pleasure.
With great and invariable Respect and Affection, I am, Sir, Your most humble and most obedient Servant
B Franklin
Edmd Burke Esquire.
 
Notations: Dr. Franklin / General Burgoyne & Mr Laurens
